DETAILED ACTION
1. 	This Action is in response to Applicant's amendment filed on June 23, 2022. Claims 2-21 are still pending in the present application. This Action is made Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments filed on June 23, 2022 have been fully considered but they are not persuasive.
After carefully revising the office action pertinent to the present response and remarks, the following main point(s) have been identified: 
1) The Applicant, at page 7 of the Applicant’s remarks, states the following:
“The first allegedly unsupported portion of the claims ("wherein the second condition
includes failure to detect a disconnection of the first connection based on inactivity in the first
connection for a first predetermined time periocf') relates to keeping track of the length of keepalive timeouts while varying the interval during the seeking mode. For example, paragraph [0025] of the Specification states that, "The keep-alive messages are sent according to a predetermined schedule. The schedule may be empty, which means that the mobile terminal may initially send no keep-alive messages at all. In step 206 the mobile terminal and/or its correspondent node keeps track of the periods of time after which the network disconnects the IP connection. The period of inactivity after which the network disconnects the IP connection will be called maximum inactivity period."

Keeping track of the time until a disconnection occurs inherently includes keeping track of
the time during which no disconnection occurs. If, as the Office Action alleges, the Specification
does not support tracking time periods where no disconnection occurs, then the maximum safe
interval Tint would have little meaning. Tint is, by definition, an interval during which no disconnection occurs. Operating in the seeking mode is the process of updating Tint.”

Regarding point 1), as stated by the Applicant above, paragraph 25 discussed keeping track of inactivity periods and disconnection of the mobile terminal. However, this does not describe how a failure to detect a disconnection is performed.

2) The Applicant, at page 8 of the Applicant’s remarks, states the following:
“The second allegedly unsupported portion of the claims ("establishing a second
connection over the network between the mobile terminal and the network node and
transitioning from operating in the second mode to operating in the first mode") relates to
falling back from operating in the stable mode to operating in the seeking mode. As an initial
matter, "establishing a second connection" in response to detecting a disconnection of the first
connection is supported by the Specification because the Specification discloses reestablishing
disconnected connections. For example, paragraph [0031] clearly discloses
reestablishing disconnected IP connections ("The optimum value for the safety margin safety
margin At depends on the costs (battery-wise and tariff-wise) of sending keep-alive messages
and reestablishing disconnected IP connections.") Re-establishing a disconnected connection
inherently includes establishing a second connection in response to detecting a disconnection
of a first connection.

The Specification also supports "transitioning from operating in the second mode to
operating in the first mode" in response to detecting a disconnection of the first connection, as
claimed. As mentioned above, Tint is an interval during which no disconnections are supposed to
occur due to inactivity. If, however, a disconnection occurs while operating in the stable mode, it
is evidence that the "cumulative probability function" illustrated in FIGS. 3A and 3B and/or the
"predetermined criterion of statistical confidence" mentioned in paragraph [0026] of the
Specification require updating. The process of updating Tint includes operating the seeking mode
- which is recited in the claims as "transitioning from operating in the first mode to operating
in the second mode" in response to detecting the disconnection.”

Regarding point 2), the Applicant states above that  ("establishing a second
connection over the network between the mobile terminal and the network node and transitioning from operating in the second mode to operating in the first mode") relates to (paragraph [0031] clearly discloses reestablishing disconnected IP connections). However, it is not clear how (reestablishing disconnected IP connections) can be interpreted as (establishing a second connection over the network). A closer look at paragraph 31 shows a concerned for maintaining a connection active depending on the inactivity timer, but it does not describe either ("establishing a second connection over the network) or ("transitioning from operating in the second mode to operating in the first mode). Such description is not found in paragraph 26 and figures 3A/3B either. 
Therefore, the argued features are written such that they read upon the cited reference(s).
Conclusion 
4.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Backholm; Ari et al. (US 20110051610 A1) at paragraph 20 discloses establishing and maintaining a IP connection between the messaging centre and the mobile terminal.
	Hill; Richard D. et al. (US 20060123119 A1) at paragraph 29 discloses monitoring activity on an established sequence session between two endpoints.

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
August 4, 2022